Citation Nr: 1613630	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-37 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

2.  Entitlement to an increased rating for traumatic arthritis of the lumbosacral spine, rated as noncompensable for the period of appeal prior to November 20, 2015, and as 10 percent disabling thereafter.

3.  Entitlement to a rating in excess of 10 percent for left knee torn ligament with nonarticular arthritis (5257).

4.  Entitlement to a separate evaluation for limitation of motion (5260).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1997, with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a denial of service connection for headaches because no new and material evidence had been submitted, continued a noncompensable (zero percent) rating for traumatic arthritis of the lumbosacral spine, and continued a 10 percent rating for left knee torn ligament with no articular arthritis.  

In December 2008, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded the case for further development in August 2012, including obtaining all relevant VA treatment records and scheduling the Veteran for VA examinations of his knee and spine.  VA treatment records have since been associated with the claims file and the Veteran had VA examinations in November 2014.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2015, during the pendency of the appeal, the RO increased the rating for traumatic arthritis of the lumbosacral spine to 10 percent, effective November 20, 2015.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the Veteran's claims for service connection for headaches.  The Veteran was notified of this decision in March 1998 and he did not file a timely appeal. 

2.  Evidence received since the March 1998 rating decision is cumulative.

3.  For the period of appeal prior to November 20, 2015, the traumatic arthritis of the lumbosacral spine manifested by pain and flexion to 80 degrees and a combined thoracolumbar spine range of motion of at least 200 degrees.

4.  For the entire period of appeal, there is no evidence that the thoracolumbar spine showed forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

5.  For the entire period of appeal, the left knee torn ligament with nonarticular arthritis has manifested by pain, flexion to at least 120 degrees, zero degrees of extension, and no objective findings of recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service connection for headaches has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

2.  For the period of appeal prior to November 20, 2015, the criteria for the assignment of a disability evaluation of 10 percent, but no more, for traumatic arthritis of the lumbosacral spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).

3.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for traumatic arthritis of the lumbosacral spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).

4.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for the left knee torn ligament with nonarticular arthritis are not met (instability or subluxation).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 5257 (2015).

5.  Left knee torn ligament with nonarticular arthritis (limited/painful motion) is 10 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, the RO provided a notice letter to the Veteran in June 2007, prior to the adjudication of the claims.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for the previous denials of the service connection claims.  The letter also notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in October 2008 and November 2015 to obtain medical evidence regarding the severity of the knee and spine disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Findings are provided on the current severity of the knee and spine disabilities.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these disabilities has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims.

II.  New and Material Evidence

Law and Regulations

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Headaches Claim

In February 1998, the Veteran submitted a claim for service connection for headaches, which was denied in March 2010 on the basis that although there was evidence of in-service treatment for headaches with yellow eyes in December 1991, there was no evidence of a nexus (or link) between the in-service treatment and a current disability.  The March 1998 decision noted that the Veteran was found to have hepatitis B, for which service connection was also denied, but there was no evidence of a current headache disability.  The Veteran was notified of the March 1998 decision and he did not perfect an appeal.  The decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.

The evidence of record at the time of the March 1998 decision consisted of the Veteran's service treatment records and the Application for Compensation and/or Pension Benefits received on February 11, 1998.

The additional evidence received in support of his claim to reopen consists of the Application for Compensation and/or Pension Benefits received on May 30, 2007; VA Form 9 received on December 8, 2008; and VA medical center treatment records from Birmingham (2004 to 2007), Kansas City (2012 to 2015), and North Texas (2012).

The Board finds that the evidence submitted since the March 1998 rating decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims for service connection for headaches.  Specifically, the evidence does not address pertinent symptoms or diagnosis of a current headache disorder or disability, or that any current headaches are related to active service.  Indeed, the Veteran himself asserts only that he had headaches in service, which was noted in the March 1998 rating decision.  See the December 2008 VA Form 9.  As such, the evidence submitted since the March 1998 rating decision is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim for service connection for headaches.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Increased Ratings

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.




Traumatic Arthritis of the Lumbosacral Spine

The Veteran contends that his back condition has gotten worse, to the point that he is exhausted at the end of the day due to fatigue and being unable to carry anything or perform normal activities like bending over to tie his shoelaces.  See the December 2008 VA Form 9.

The Veteran's lumbar spine disability is rated under Diagnostic Codes 5295-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the Veteran was originally rated under Diagnostic Code 5295.  The regulations for diseases and injuries of the spine were changed, effective September 26, 2003; thus reflecting a change in the assigned diagnostic codes for the lumbar spine disability.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5237, for lumbosacral or cervical strain, is rated under the following general rating formula for diseases and injuries of the spine.   

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Here, the record indicates that a rating of 10 percent, but no more, for the lumbar spine disability for the period of appeal prior to November 20, 2015 is warranted for forward flexion limited to 80 degrees.  The record also indicates that a rating in excess of 10 percent is not warranted for any period of the appeal.  For a 20 percent rating, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this case, the weight of the competent and credible evidence shows that flexion was to at least 80 degrees, combined range of motion was at least 200 degrees, and there was no muscle spasm or tenderness. 

The Veteran had a VA lumbar spine examination in October 2008.  He reported that he felt gradual pain for the last two years, which caused a dull, aching pain during prolonged sitting and driving.  He also noted that he could go for long periods of time without having back pain.  The examiner noted that the Veteran got in and out of the chair and examining table quickly and with ease, and walked with a normal gait.  Examination of the spine showed ranges of motion including flexion to 80 degrees, 30 degrees of rotation to either side, and 30 degrees of lateral bending to either side.  Motor and sensory function was entirely normal.  Spinal x-rays showed that intervertebral disc spaces and vertebral body heights were preserved and without malalignment, and the SI joints were unremarkable.

In November 2015, the Veteran had a second VA lumbar spine examination.  He reported having a dull ache pain, with occasional sharp pain.  He stated that the pain occurred after sitting for 8-14 hours, and that driving aggravated the pain.  He noted that the pain did not radiate, and he did not have urinary or fecal incontinence.  Physical examination revealed forward flexion to 100 degrees, extension to 30 degrees, right and lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  He had no additional loss of function or range of motion after repetitive use testing with three repetitions.  He also had tenderness to palpation at the L4-L5 level and at the left-side paraspinal muscle, which the examiner indicated did not result in abnormal gait or abnormal spinal contour.  A sensory examination was normal, there was no radiculopathy or other neurologic abnormalities, and there was no intervertebral disc syndrome (IVDS).  X-rays showed a normal lumbosacral spine.

The Board has considered whether a disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Although the Veteran reported increasing pain, he also told the October 2008 VA examiner that he could walk around for a few minutes to make the pain go away, and that he went for long periods of time without pain.  In addition, the November 2015 examiner indicated that the Veteran had no additional loss of function or range of motion after repetitive use testing with three repetitions.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, the 10 percent rating contemplates the functional loss due to pain and less movement, and there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's back disability for any time period on appeal.  

Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as any degenerative arthritis been rated on the basis of limitation of motion of the thoracolumbar spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

Finally, there is no objective evidence of IVDS to warrant ratings under Diagnostic Code 5243, or any neurological abnormalities to warrant a separate rating under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  

In sum, a rating of 10 percent for traumatic arthritis of the lumbosacral spine for the period prior to November 20, 2015 is warranted and the appeal is granted to that extent.  The preponderance of the evidence is against the award of a rating in excess of 10 percent for traumatic arthritis of the lumbosacral spine for the entire appeal period.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Left Knee Torn Ligament with Nonarticular Arthritis

The Veteran contends that his knee has increased pain, swelling, stiffness, and instability.  See the December 2008 VA Form 9.

The Veteran's left knee is rated under Diagnostic Codes 5018-5257.  Diagnostic Code 5018 is for intermittent hydrarthrosis, and is rated on limitation of motion of the affected part.  Diagnostic Code 5257 is for recurrent subluxation or lateral instability, and provides respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth other relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, providing ratings of 30, 40, 50, and 60 percent for varying degrees of favorable and unfavorable ankylosis.  

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

5257 Instability or Subluxation

In 1998, the AOJ rated the knee under DC 5018-5257.  The discussion was to the effect that the 10 percent evaluation was granted for slight instability or subluxation.  In 2007, the RO also referenced instability and subluxation (the veteran had failed to report).  Even the 2008 SOC implied that the rating was under code 5257.

The opinions of the General Counsel are clear that ratings for instability and limited motion are separate.  Diagnostic Code 5257 is not a catchall for rating the knee.

We accept that the RO intended what it accomplished.  The current evaluation contemplates slight instability.  In order to warrant a higher evaluation, there must be moderate instability or subluxation.  Since there is no credible evidence of any instability, an evaluation in excess of 10 percent is not warranted.  To the extent that the appellant reports that there may be instability; we find the objective examination, prepared by a skilled professional, is more probative and more credible.

Painful/Limited Motion

Section 4.59 provides that periarticular pathology productive of painful motion warrants at least the minimum compensable evaluation for the joint.  The appellant has periarticular pathology and has painful motion.  At least a 10 percent evaluation is warranted on the basis of limited motion.  (See GC opinions.)

The 10 percent evaluation contemplates pain on motion.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees,  38 C.F.R. § 4.7, Code 5260.  A separate evaluation is assignable for compensable limitation of extension.  Here, there is no lay or medical evidence of limitation of extension.

The record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the left knee torn ligament under Diagnostic Codes 5260.  For a 20 percent rating under Diagnostic Code 5018-5260, there must be evidence that flexion was limited to 30 degrees.  In this case, the evidence shows that the left knee flexion was to at least 120 degrees, extension was to zero degrees.

The Veteran had a VA knee examination in October 2008.  He reported having a dull, aching pain, which was worse with prolonged sitting or using the clutch while driving.  As noted above, the examiner noted that the Veteran got in and out of the chair and examining table quickly and with ease, and walked with a normal gait.  Physical examination showed flexion to 120 degrees, zero degrees of extension.  There was no effusion or patellar signs, and the ligaments were stable and intact.  X-rays showed preserved joint spaces with no acute osseous abnormality.  The examiner indicated that the examination showed an "entirely normal" left knee.

VA treatment records indicate that in December 2013, the Veteran had an MRI of his left knee after reporting pain.  The reviewing radiologist indicated that there were some focal areas of degenerative cartilage changes in the posterior lateral femoral condyle, mild anterior hoffitis, and mild patellofemoral osteoarthritic changes.

In April 2015, the Veteran reported having worsening left knee pain.  The treating doctor indicated that his knee was stable, with no laxity or bursitis.

In a second VA examination in November 2015, the Veteran reported has pain had worsened in the last 2-3 years.  He stated that he had a constant grinding, "crunchy" sensation with movement, and a sharp pain with range of motion and weightbearing.  Physical examination revealed flexion to 140 degrees and zero degrees of extension.  He had no additional loss of function or range of motion after repetitive use testing with three repetitions.  There was objective evidence of crepitus and localized tenderness to palpation over the lateral side.  There was no evidence of ankylosis, and no history of recurrent subluxation or lateral instability.  Joint stability testing indicated that there was no joint stability.  X-rays showed no significant erosion, osteophytic change, or joint space narrowing.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Veteran reported having daily knee pain and increased pain with prolonged sitting, standing, and walking.  The Board observes, however, that the 10 percent rating for the left knee torn ligament contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Furthermore, the November 2015 VA examiner indicated that the Veteran had no additional loss of function or range of motion after repetitive use testing with three repetitions.  In other words, even considering the effects of pain, the Veteran did not exhibit flexion limited to 30 degrees.  In fact, neither the lay nor medical evidence reflects that there is functional limitation of flexion to 30 degrees.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the 10 percent rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes, but finds no additional bases upon which to assign an evaluation in excess of 10 percent.  There is no medical evidence of ankylosis, dislocated cartilage, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In sum, the weight of the evidence preponderates against the award of ratings in excess of 10 percent for the left knee torn ligament under Diagnostic Codes 5018-5257 for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and limited motion, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for headaches is denied.

For the period of appeal prior to November 20, 2015, an increased rating of 10 percent, but no more, for traumatic arthritis of the lumbosacral spine is granted.

For the period of appeal from November 20, 2015, a rating in excess of 10 percent for traumatic arthritis of the lumbosacral spine is denied.

For the entire period of appeal, a rating in excess of 10 percent for left knee torn ligament with nonarticular arthritis (5257) is denied.

A separate 10 percent evaluation for left knee torn ligament with nonarticular arthritis (5260) is granted.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


